           Case 1:20-cv-08328-VSB Document 17 Filed 02/05/21 Page 1 of 1




Erik M. Bashian, Esq.
T: (516) 279-1554
F: (516) 213-0339
eb@bashpaplaw.com

*Admitted to Practice in New York and New Jersey
                                                                                          2/5/2021
                                                                                  VIA CM/ECF



                                                                          February 3, 2021

United States District Judge Vernon S. Broderick
United States District Court
Southern District of New York
40 Foley Square, Room 415
New York, New York 10007

        Re:       Mercer v. Highgate Hotels, L.P. Case No.: 1:20-cv-08328-VSB

Dear Judge Broderick:

        This office represents the Plaintiff Stacey Mercer (“Plaintiff”) in connection with the
above-referenced action. As previously reported, the above-referenced action has been settled.
The settlement agreement has been executed by plaintiff and is currently pending defendant’s
execution. Respectfully, we are requesting together with counsel for the defendant, a final stay of
all deadlines and conferences, for an additional twenty-one (21) days so that the parties can
finalize the settlement agreement.

        We thank the Court for your time and consideration in this matter.

                                                                 Respectfully submitted,

                                                                 BASHIAN & PAPANTONIOU, P.C.

                                                                 /s/ Erik M. Bashian
                                                                 ________________________
                                                                 Erik M. Bashian, Esq.


cc:     Asish Anne Nelluvely, Esq. (via CM/ECF)




   500 OLD COUNTRY ROAD, SUITE 302, GARDEN CITY, NEW YORK 11530 T: (516) 279-1555 F: (516) 213-0339 WWW.BASHPAPLAW.COM
